internal_revenue_service number release date index number ---------------------- ----------------------------- --------------------------------------- ---------------------------------- legend taxpayer partnership property one property two state tax_year dear ---------------- department of the treasury washington dc person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-108045-16 date date ------------------------------------------------------- ----------------------------------------------------------- ----------------------------- ------------------------------------- -------------- ------- this is in response to your letter dated date requesting a ruling on behalf of taxpayer taxpayer has requested a ruling regarding the definition of qualified_health_care_property under sec_856 of the internal_revenue_code as amended the code for purposes of the related-party rent exception of sec_856 facts taxpayer is a state corporation that elected to be taxed as a real_estate_investment_trust reit under sec_856 through of the code in tax_year taxpayer uses an overall accrual_method of accounting and the calendar_year for its taxable_year taxpayer was formed to own its properties through a subsidiary operating partnership partnership in which taxpayer is the general_partner and owns substantially_all the partnership interests plr-108045-16 taxpayer has acquired two mixed-use senior housing communities property one and property two collectively the properties pursuant to the structure permitted by the housing and economic recovery act of pub_l_no 122_stat_2654 ridea taxpayer intends for each community to be owned by partnership through a delaware limited_liability_company wholly-owned by partnership and disregarded for u s federal tax purposes and leased to a taxable_reit_subsidiary trs of taxpayer which will in turn enter into an arm’s length management_contract with an eligible_independent_contractor within the meaning of sec_856 in order to properly lease and contract the properties under sec_856 each property must be a qualified_health_care_property within the meaning of sec_856 the properties are age in place senior living communities that contain both independent living il and assisted living al units age in place is an industry term used to describe a resident’s natural progression across the spectrum of services that the facility offers starting with il and ending with al as the need arises property one consists of three buildings connected by enclosed corridors that are operated as one integrated community two of the buildings contain il units and one contains both il and al units residents may utilize the amenities at each of the buildings and there is substantial integration of the il and al services so that residents can move seamlessly between service offerings as health needs warrant property two consists of a single building containing both il and al units on different floors property two is also operated as one integrated community offering different levels of care this structure allows residents to have access to increased services as their conditions warrant without the need to move them into a different facility taxpayer represents that the properties offer services that are not commonly offered by a typical apartment building or complex services available to all residents of both properties generally include daily meals in a community dining room social and recreational activities routine pharmacy deliveries vaccinations blood pressure checks fitness classes and transportation to medical appointments both properties have a daily check-in system with a follow-up for residents who do not check in by the designated time and units in both properties are equipped with an emergency call system if a resident is believed to be in need of medical attention staff at both properties will contact emergency services and will assist as necessary with the sections of the housing and economic recovery act incorporated significant portions of proposed_legislation introduced as the reit investment diversification and empowerment act of or ridea see h_r and s 100th cong 1st sess the portions of the housing and economic recovery act that incorporated h_r and s are still commonly referred to as ridea see generally tony m edwards dara f bernstein reits empowered bna tax mgmt real_estate jn’l no date pincite plr-108045-16 emergency in both properties the al units are licensed by the state in which they are located additionally al residents receive assistance with activities_of_daily_living adls including bathing dressing grooming toileting and eating the assistance with adls is provided as the resident’s condition requires in addition to the included services property one also offers a wellness center where il residents can pay an additional fee for access to assistance with adls as their needs require property two offers onsite rehabilitation therapy provided by licensed therapists as well as in-home supportive services each property has several common areas where al and il residents can congregate and socialize such as dining areas hobby rooms and libraries the same staff members provide services to all residents in regard to housekeeping food service maintenance and community life law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that include rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that likewise include rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property do not include amounts received directly or indirectly from a corporation if the reit owns percent or more of the total combined voting power or percent or more of the total value of the shares of the corporation sec_856 provides that amounts paid to a reit by a trs shall not be excluded from rents_from_real_property by reason of sec_856 when a reit leases a qualified_lodging_facility or qualified_health_care_property to a trs and the facility or property is operated on behalf of the trs by a person who is an eligible_independent_contractor plr-108045-16 sec_856 provides that the term eligible_independent_contractor with respect to any qualified_lodging_facility or qualified_health_care_property as defined in sec_856 means any independent_contractor if at the time such contractor enters into a management agreement or other similar service_contract with the trs to operate such qualified_lodging_facility or qualified_health_care_property such contractor or any related_person is actively engaged in the trade_or_business of operating qualified lodging_facilities or qualified health care properties respectively for any person who is not a related_person with respect to the real_estate_investment_trust or the taxable_reit_subsidiary sec_856 defines qualified_health_care_property as any real_property which is a health_care_facility a health_care_facility is defined in sec_856 as a hospital nursing facility assisted living facility congregate care facility qualified_continuing_care_facility as defined in sec_7872 or other licensed facility which extends medical or nursing or ancillary services to patients and which was operated by a provider of such services that is eligible for participation in the medicare program under title xvii of the social_security act subchapter xviii of chapter of title u s c a et seq with respect to the facility in the present case each property is located in one building or on the same campus and all of the al units are licensed by the state in which they are located when a resident eventually requires assistance with adls the resident may transition from an il unit to an al unit depending upon availability the il residents are more physically independent but the properties offer services to help maintain and improve the health and wellbeing of all of their residents including daily check-ins the provision of emergency call systems congregate meals wellness programs transportation and housekeeping both properties offer wellness-related services that support the overall well-being of the il residents including routine pharmacy deliveries vaccinations blood pressure checks and transportation to medical appointments additionally the properties provide optional health care services on-site for residents these healthcare services are not typically available in general apartment buildings and offer services for residents in a manner that provides for congregate care conclusion based on the facts as represented we rule that the properties are health care facilities within the meaning of sec_856 and therefore constitute qualified health care properties within the meaning of sec_856 accordingly amounts paid to the taxpayer by the trs shall not be excluded from rents_from_real_property by reason of sec_856 so long as the properties are operated and managed by an eligible_independent_contractor plr-108045-16 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
